 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDInlandTruckingCo.andWesleyMeilahnCo-Partnersd/b/aOshkoshReady-MixCo.;Cook &Brown Lime Co.; and Inland TruckingCo.andWesleyMeilahnCo-Partnersd/b/aWaupunReady-MixandGeneralTeamsters,Warehouse and Dairy Employees,LocalUnionNo.126,affiliatedwiththeInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and HelpersofAmerica.Case30-CA-835Lime Co., and Inland Trucking Co. and WesleyMeilahn Co-Partners d/b/aWaupun Ready-Mix,Oshkosh,Wisconsin,theirofficers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended OrderTRIALEXAMINER'S DECISIONOctober 27, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn March 7, 1969, Trial Examiner Sidney JBarban issued his Decision in the above-entitledproceeding,findingthattheRespondentshadengaged in and were engaging in certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative action,assetforth in the attached Trial Examiner'sDecisionThereafter,theRespondentsfiledexceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panelTheNationalLaborRelationsBoardhasreviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed TheBoard has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record in thecase, and hereby adopts the findings,' conclusions,and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyordersthattheRespondents,InlandTruckingCo. andWesleyMeilahnCo-Partnersd/b/a Oshkosh Ready-Mix Co.; Cook & Brown'We note and correct thefollowing minor errors in theTrial Examiner'sDecision which in no way affectthe result in this caseOn July 29, 1968,rather than July 28,RespondentCook &Brown reached agreement withthe Unionover the termsof a new collective-bargaining agreement and thestrike againstthatRespondent terminatedon July 30, 1968With regard tothe locked-out employeesof OshkoshReady-Mix, oneemployee indicatedan intent to return onMonday followingthe terminationof the lockout,which would be July 22 rather than July 19, 1968 Also, it appears that thepicketing atWaupun took place on the second day of the lockout ratherthan on thefirst daySTATEMENT OF THE CASESIDNEY J. BARBAN, Trial Examiner This matter washeardbeforeTrialExaminerSidney J. Barban atOshkosh,Wisconsin, on October 30 and 31, 1968, uponallegations in the complaint, issued on September 30,1968, based on charges filed on May 27, 1968, that theabove-named Respondents' had violated Section 8(a)(1)and (3) of the National Labor Relations Act, as amendedIn their answer to the complaint, Respondents denied thatthey had violated the ActUpon the entire record in this case, from observation ofwitnesses, and after due consideration of the briefs filed bytheGeneralCounsel,Respondents, and the ChargingParty (herein called the Union), the Trial Examiner makesthe followingFINDINGS AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTS,THE STATUS OFTHE UNIONOshkoshRM, which is a partnership of WesleyMeilahn and Inland Trucking Co engaged at Oshkosh,Wisconsin, in the sale and delivery by truck ofready-mixed concrete to the buliding and constructionindustry,annually receives in excess of $50,000 formaterials and services supplied to enterprises, each ofwhich is an employer engaged in the commerce, andannually receives at its location inWisconsinmaterialsvalued in excess of $50,000 originating from points outsidethe State of WisconsinCook & Brown, a Wisconsin corporation engaged atOshkosh,Wisconsin, in the fabrication of steel productsand the sale and delivery by truck of ready-mixedconcrete,fueloil,steelproducts,and other relatedproducts,annually receives in excess of $50,000 formaterials and services furnished to enterprises, each ofwhich is an employer engaged in commerce, and annuallyreceives at its location inWisconsin materials valued inexcess of $50,000 originating from points outside the Stateof WisconsinWaupun, which is a partnership of Wesley Metlahn andInland Trucking Co., engaged at Waupun, Wisconsin, inthe sale and delivery by truck of ready-mixed concrete tothe building, and construction industry, annually receivesin excess of $50,000 for materials and services supplied toenterprises, each of which is an employer engaged incommerce, and annually receives at its location inWisconsinmaterialsvaluedinexcessof$50,000'Respondentswillbe referred to individuallyherein as setforth inparenthesisOshkosh Ready-Mix Co (Oshkosh RM), Cook '&BrownLime Co (Cook &Brown),Waupun Ready-Mix (Waupun)All dates arein 1968, unlessotherwise noted179NLRB No. 56 OSHKOSH READY-MIX CO.351originating from points outside the State of Wisconsin.Respondents concede in their answer, and it is herebyfound, that Oshkosh RM, Cook & Brown, and Waupunare and have been employers engaged in commerce or inan industry affecting commerce within the meaning of theAct It is further found that the Union is a labororganization within the meaning of the ActII.THE ALLEGED UNFAIR LABOR PRACTICESA TheIssues.Positionsof theParties1.Simply summarized, the General Counsel rests hisclaim that the Respondents violated theAct upon thefollowing stipulatedfactsThat on May 2,1968, at theterminationoftheirseparatecollective-bargainingcontracts with the Union,each of the Respondents lookedout all of their regular employees represented by theUnion and that eachof theRespondents thereuponproceeded to perform the work normally done by thelocked-out employees by hiring new employees on atemporary basis for the period of the lockout(some ofwhom, however,were retained after the end of the lockoutto do other work),and by utilizing supervisors and othermembers of management who did not normally do suchwork.At the outset,GeneralCounseldisclaimedanycontention that the lockout at its inception violated theAct,butassertedthatbythereafteremployingreplacements for the locked-out employees and continuingoperationswhilemaintainingtheseverallockouts,Respondentsviolated the Act.22.The Unionagrees with the contention of the GeneralCounsel that Respondents violated theAct by employingreplacementsforthelocked-outemployees in thecircumstances,but asserts,in addition, that Respondentsalso violatedthe Act bylocking out their employees in thefirstinstance,and claims that the allegations of thecomplaint aresufficientlybroad to allow this issue. TheGeneral Counsel resisted this position,stating that theUnion's contentions had been considered by his office andspecifically rejected.At the hearing,the Union,in support of its position, inpart,sought to adduce testimony to the effect that "theunion had specifically pledged not to strike any of theemployers who are Respondents in this case,that theunion, further,had agreed to continue negotiating; thatthe union,further, had agreed to postpone negotiationsuntil extrinsic facts all parties were relying on for theirbargaining positions were clarified; that the union wouldnot have struck any of the[Respondents]because of thestatusofthenegotiations."Upon objectionbyRespondents,theTrialExaminer held that the Unionmight not adduce such testimony in support of its positionthat the lockouts were illegal from their inception,becausethat would enlarge the complaint to include a violation oftheAct which the General Counsel had himself abjured.SeeUnited Steelworkersof America (Luxaire, Inc ) v.N L R.B,393 F.2d 661, 664 (C A.D C.) 3'Inmaterial part the complaint alleges,"During the period from on orabout May 2, 1968, until July 19, 1968, Respondent discriminated againsttheir employees,in the units describedby locking out said employees,thereby depriving them of employment,at a time when Respondents werecontinuing to operate their respective businesses by hiring and usingreplacements to perform the work normally performed by said unitemployees," thereby violating Section 8(a)(1) and (3) of the Act'At a later stage of the proceedings, upon objection,the Trial Examineralso deniedtheUnion's offer to prove by an official of Cook & BrownIn its brief the Union further argues that the lockoutviolated the Act because it was assertedly an improperattempt by the Respondents, each of which constituted aseparate bargaining unit, to force the Union to accept amultiemployer bargaining unit3.Respondents' position, in essence, appears to be thatintheabsence of any independent evidence of unionhostility,Respondents could lock out their employees andemploy others on a temporary basis to do the work of thelocked-out employees in aid of Respondents' bargainingpositions, as a matter of legal right, under the decisions ofthe Supreme Court inAmerican Ship Building Co v.N L R B,380 U S 300, andN L R B. v John Brown, etal,d/b/a Brown Food Store,380US 278 (oftenreferred to hereinafter, respectively, asAmericanShipandJohn Brown)Respondents also argue that they were justified in theiractions since, in anticipation of their busy, or busier,season in the months ahead, they desired to obtain newcollective-bargaining contracts before they became morevulnerable to strike action. Thus Respondents argue intheir brief that "The Union's strike leverage would begreatest against Respondents in their busy season which isbetween' July-September.Against thisbackground,Respondents' objective was to obtain a labor contract atthe earliest possible date subsequent to the expiration ofthe most recent labor agreement and to avoid, if possible,a strike during the busy season "'B. The Bargaining Relationships Prior to the LockoutAs previously noted, the Union contends that the threeRespondentsdidnotconstituteamultiemployerbargaining unit (and, in fact, denies that all three wereinvolved in the bargaining before the lockout), but assertsthat each of the three constitutes a separate bargainingunit.Respondents seem to contest this positions althoughthis is not altogether clear Thus, in their answer to thecomplaint, Respondents agree that each Respondent had aseparate contract with the Union covering employees inseparate bargaining units, "each appropriate for purposesthat "in his 20 years with Cook and Brown before this summer there wasnever a strike of Local 126 against that company, he would further testifythey havebargained numerous contracts during that time and that none ofthe negotiations have resulted in strike activity or other forms of workstoppage "'Itappears however,as discussed at the hearing,that Respondents "donot contend that either past experience with strikes or the threat of astrike"by the Union in the negotiations in 1968 constitutes part of theirdefense to the complaint in this proceedingRespondents indicated thatthey did not intend to adduce such evidence, in order to avoid thepossibility of opening up the issue of the legality of the lockout, itself, cfFrito Company v N L R B,330 F 2d 458 (C A 9), and the only evidenceof discussion of a possible strike during the negotiations was volunteeredby witness Meilahn,on cross-examination I have considered this evidenceand have accorded it no weight because of the manner in which it wasgiven and the impression of unreliability made by Meilahn in this andsome other instances, which would make me reluctant to credit thetestimony without persuasive corroborationFurther, careful study of therecord and the Respondents' brief indicates that Respondents'position onthismatter continues to be that discussed at the hearingIf it wereotherwise, it would be necessary that the record be reopened to allow theUnion an opportunity to develop the issue, inasmuch as the Union wasrestricted in substantial part in developing this point because of the TrialExaminer'sunderstanding thatRespondentswere not claiming suchevidence as part of their defense'Respondents,in their brief,state that the issue to be decided in this caseis"whetherthree employers bound together in negotiations as an informalassociation violate Section 8(a)(1) and(3) of the Act by hiring and usingtemporary employees during a lawful lockout9"(Emphasis supplied ) 352DECISIONSOF NATIONALLABOR RELATIONS BOARDof collective bargaining" Further, Respondents, althoughadmitting that they negotiated jointly with the Union in1968, did not admit (and therefore must be taken to havedenied) the allegation that Respondents negotiated in 1968as "an informal association " (But see fn5, supra)TheGeneral Counsel seems to contend that this issue does notaffect his theory of the case, no matter how decidedAmong the three Respondents, Cook & Brown has hadbargaining relationshipswith the Union for 30 to 40yearsOshkosh RM, so far as the record shows, has hada collective-bargaining contract with the Union since 1964When the present owners took control of Waupun in1965, it appears that a previous contract with the Unionhad recently expiredNew contracts were negotiated in1965 between each of the Respondents and the Union,which agreements expired at midnight, on the evening ofMay 1, 1968,Itwas testified that each of theseagreements was different, although the details do notappear in the record.Nor does it appear whether theseprevious contracts were negotiated jointly or separatelyAs previously noted, there is no evidence of any previouswork stoppage as a result of collective bargaining betweenthe Union and the Respondents.Itisnot disputed that Cook & Brown and OshkoshRM, both of whom are located in or near Oshkosh,Wisconsin, and are competitors in the concrete ready-mixbusiness, negotiated jointly with the Union in 1968, priorto the lockoutIt is also clear that prior to the start ofthese negotiations,Meilahn, one of the owners of Waupun(who are also the owners of Oshkosh RM) told the UnionthatWaupun wanted to delay discussion of the Waupuncontractuntiltheconclusion of negotiations for theOshkosh RM contract, indicating a desire to continue theprior situation in which Oshkosh RM and Waupun hadsimilar contracts with the Union, except for a wagedifferentialof 25 cents.There is some dispute as towhetherWaupun was discussed at the first negotiationmeeting between Oshkosh RM and Cook & Brown andthe Union, or only much later, after the Union, on April5, formally requested, by letter, thatWaupun meet andnegotiatewith the UnionHowever, it is clear that,whenever such discussions occurred (prior to the lockout),they were kept separate from the negotiations of the othertwo Respondents, taking place after the end of the regularnegotiations for the day, and further that Meilahn'sconsistentpositionwas that he wanted to delaynegotiationsforWaupun until the Oshkosh RMnegotiations were concluded.There was, moreover, noagreement between the Union and Waupun that theOshkosh RM contract terms would control the Waupunagreement, with a 25-cent wage differentialWetzel, theunionnegotiator so testifiedAfter some evasion,Meilahn conceded that this was the case. The testimonyofRespondent'switnessEgan to the contrary is notcredited.Prior to the lockout, there were five or six negotiationmeetings, from March 29 until April 30On April 30,duringnegotiationsdevoted to Cook & Brown andOshkosh RM, according to Wetzel, Attorney Mueller,who first appeared at the negotiations that day, toldWetzel that there would be no further offer from theemployers, and that if the current offer were not accepted,the employers would lock the employees out upon theexpiration of the contracts.There was no mention ofWaupun Mueller's statement was confirmed by telegramsent to the Union the following day.'The telegram read"You are hereby notified that unit employees ofAlso on May 1, each of the Respondents handed toeach of their employees then at work a notice readingNegotiationswith the Union yesterday ended in adeadlockOur last proposal included a 90 cent wagepackage (30 cents each year of a 3 year contract) plusother fringes.The Union refused to budge from itsprevious wage demands totaling $I 85 over 3 yearsWeadvised the Union at the meeting that there would beno work without a contractThe current labor contract expires at midnight today,May 1, 1968.We believe that the Union's refusal tocompromise itswagedemandshascreatedanunfortunate situation which forces us to engage in alockoutYou are hereby notified not to report to workuntil further noticeC. Events Following the LockoutAs of May 2, Cook & Brown had 29 employees on itspayroll, including 8 who were on seasonal layoff, OshkoshRM had 8 employees on its payroll at work and 2 onlayoff,andWaupun had 4 employees on its payroll atworkNone of these were permitted to return to workprior to July 17, 1968.During the lockout, the work ordinarily done by theemployees who had been locked out was performed byemployees hired for that purpose (some of whom wererelatives of management personnel), who were given tounderstand that their tenure might be temporary, as wellas by other management personnel who ordinarily did notengage in such 'work, and, in fact, had been prohibitedunder the union contract from doing bargaining unitworkCook & Brown used seven or eight of its managementpeople in bargaining unit work during this period, andappears to have built up its payroll of new employees to atotal of nine by June 15 At Oshkosh RM, the plantmanager and one of the owners did such work, and atWaupun, the plant manager was engaged in the work ofthe regular employees, in addition to the new employeeshired for this purposeAt Oshkosh RM, the exhibitsindicate a maximum of 12 new employees'by June 10,while atWaupun, 4 new employees were hired betweenMay 23 and June 19. It was testified that the newemployees were inexperienced and lacked the capabilitiesof the regular employees who had been locked out.On May 1, prior to the actual lockout, the Union senta telegram to each of the Respondents adivsrng that theUnion had no intention of striking at the expiration of thecurrent contracts, and would give Respondents at least aweek's notice before a work stoppage On May 2, afterthe lockout was put into effect, the Union picketed eachof the three Respondents. It would appear that there wasno cessation of operations at Cook & Brown and OshkoshRM on May 2, the first day of the lockout (both hirednew employees that day), although such operations mustof necessity have been somewhat curtailed It is not clearwhetherWaupun was substantially engaged in its regularoperationsthatday,althoughitsplantmanagerunquestionably was on the fob.' It is indicated that theOshkosh Ready Mix and Cook & Brown Lime Company will be lockedoutlet accordance with our position_given toyouatlourmeeting ontApril 30,1968We are available to meet further if you have a new proposalAs stated to you yesterday we have nothing further to propose"Thetelegram wassigned by Mueller, as attorney for Oshkosh RM and Cook &Brown only'It is noted that the partiesstipulatedthatall threeRespondents OSHKOSH READY-MIX CO.Union picketed Cook & Brown and Oshkosh RM duringthe entire lockout and followed trucks belonging to thoseRespondents, both also received reports that the Unionhad approached some of their customers to divert businessaway from the Respondents Union Representative Wetzeladmitted asking the customers' cooperation, and referringthem to another ready-mix firm, Pipkorn Ready Mix,with which it then had no dispute (although it appearsthat this other firm was smaller and had less equipmentthan either Cook & Brown or Oshkosh RM) After thefirstday, so far as the record shows, the Union did notpicket or take other action against Waupun.During the lockout, the locked-out employees ofWaupun advised management that they were willing toreturn to work on the basis of the company's last offer,andAttorneyMueller,forWaupun, advisedUnionRepresentativeWetzel that Mueller had been contacted byonesuchemployeetothesame effectWetzelacknowledged that an employee of Waupun also advisedhim that the employees had a "consultation" with thecompany and were willing to accept the company's lastoffer.Wetzel stated, however, that he was unaware of anyattempt to resign from the Union during the lockoutAlsoduring the lockout,Respondents on severaloccasionsrefusedrequestsby the Union that thelocked-out employees be reinstated,8 Respondents takingthe position that they would be reinstated when agreementwas reached with the Union. Nevertheless, according towitnessBrown, Respondents decided to end the lockoutprior to agreement with the Union because "it was failingto achieve its purpose [and] we desired a return to work attheearliestpossibledateand resumption of normaloperations. This was ever on our mind." However, Browntestified, in response to a query of Respondents' counsel,that this "state of mind" wasnotshared by Meilahn.On July 15, each of the Respondents notified thelocked-out employees by letter that they would bereinstated to work, upon application, on July 17, at a rateof pay specified in the letter and otherwise under theconditions of the expired labor contractsAllof thelocked-out employees of Cook & Brown returned to workon July 17, but one, who, it was later determined, hadquitAt Oshkosh RM, of the eight employees who wereoriginally locked out, three quit during the lockout, fourreturned on July 17, and one other indicated an intent toreturn on July 19; two employees of Oshkosh RM whowere on layoff at the time of the lockout were alsorecalledAt Waupun all four employees returned to workOn July 19, the employees of Cook & Brown andOshkosh RM went on strike Waupun was not struck andcontinued to operate, though no contract was signedcovering that operation On July 28, the Union and Cook& Brown reached agreement on a contract and that striketerminatedThe strike against Oshkosh RM continuedcurrent at the time of the hearing in this matter.D Respondents' Competitive PositionRespondentsadducedconsiderabletestimonyconcerning the competitive position of Respondents intheirnormalmarkets,particularly in the ready-mixindustry, the only area in which all three seem to havecontinued operations during the period of the lockout" with substitute help(Emphasis supplied )'Although it was stipulated that such requests were made,both Brown,presidentof Cook &Brown, and Meilahn,partner in both Oshkosh RMandWaupun,in answer to direct questions from Respondents'counsel,denied that the employees had asked to return to work during the lockout353similar interests.According toWesleyMeilahn, theready-mix industry is busiest in July, August, andSeptember, estimating that business in this period is fourtimes that of the winter and twice that of the springperiod of the yearMeilahn testified that his purpose inhiring temporary employees during the lockout was "Tomaintain some continuity of business so that we'd havesome left, at least, when the labor dispute would endto try to get a contract at the earliest possible momentbefore we got into the busier time of the year," at whichtimeMeilahn considered his businesses would be morevulnerable since "the union can strike whenever theyplease if there's no contract."Itwas testified that the normal delivery area forready-mix concrete is within a radius of 10 miles of theplantWithin this area, during the time in question,Meilahn stated that the competitors of Oshkosh RM(located I mile outside the city of Oshkosh) were Cook &Brown and Pipkorn, both located in the city, and TwinCity Concrete, located west of Neenah, Wisconsin, about12-14 miles from the Oshkosh plant. Of the four, the threeplants located at the city of Oshkosh accounted for abouttwo-thirds to three-quarters of the Oshkosh market.'Waupun,which is located about 22 miles fromOshkosh, apparently has no substantial competition, thenext closest ready-mix plant being located about 20 milesfrom Waupun.Cook & Brown, which is also engaged in the businessof supplying fuel oil (primarily for domestic consumption,though it supplies some industrial users), and in thefabrication (cutting and bending) of steel rods for buildingconstruction, asserts other additional competitive pressuresin those areasHowever, it would appear that Cook &Brown's contracts to keep its customers supplied with fueloiland to keep their burners in operation are chieflyoperative in the winter months, beginning in September,and peaking in January and February, with a minimumdemand in July In the summer months, its employeeswould be engaged in inspecting and cleaning customers'furnaces. It would appear from the list of employeesprepared by the company, at the time of the lockout,Cook & Brown had three employees in this departmentThough the company has several competitors in the city ofOshkosh in the supplying of fuel oil, it seems to have nonein the area of servicing heating equipmentCook & Brown supplies steel rods to contractors on thebasis,normally,ofbidsuponthecontractor'srequirementsand acceptance by the contractor. Thecompany's principal competition in this field is in the cityof Chicago,IllinoisItwas testified that at the time of thelockout,Cook & Brown had "many" contracts in thisarea, and if Cook & Brown were unable to fulfill thesecommitments, its customers would have difficluty insecuring these materials necessary for their constructionprojects. This business, it was asserted, is not seasonalHenry J. Brown, president of Cook & Brown, testifiedas to their operations:Our purpose in hiring temporary employees was tosustain our business commitments in the most moderatemanner that we could during the period of the lockoutWe have promises, business commitments to serve ourcustomersThese are very long-term,, and we felt theobligation tomeet these commitments in some way.And also, to preserve our customers so when this'Pipkorn'sshare of the market must have been small at this timeconsidering the small numberof trucksand driverswith which it wasoperatingPipkorn went out of businesson July 19, at the inception of thestrike againstCook &Brown andOshkosh RM 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDdispute was resolved there would be work for our menon their return.Our customers are long-term customers, they comeback to us on a regular basis This is true in eachdivision of the company. There isn't a big turnover incustomersThe nature of our work, at least in thebuilding industries, is one-timeA job is done once andit's never repeated. But, the customer repeats He comesto you on the basis of service and if you don't give himservice and you don't meet your commitments and yourpromises, he won't come back He's gone foreverVice President Egan of Cook & Brown asserted thatthe company could also not afford to lose a fuel oilcustomer because, due to the competition of other fuelsand other suppliers, the loss tends to be permanent, ratherthan temporary 11E. Analvsisand Discussion1The applicable legal precedentsIt is conceded that this case presents a problem of firstimpression, but, according to Respondents, one which iscontrolledby the opinions of the Supreme Court inAmerican Ship Building, supra,andJohn Brown, supra,inwhich the Court added new dimensions to theemployer's right to lock out his employees in aid ofsubstantial legitimate business rights.Prior to the Court's decision inAmerican Ship,itwasthe settled rule of the Board that in normal circumstances"an employer may not during bargaining negotiationseither threaten to lock out or lock out his employees inaidof his bargaining position." SeeQuaker State OilRefiningCorporation,121NLRB 334, 337, enfd 270F 2d 40 (C A 3), though the Board recognized that therewere special circumstances in which an employer's right toprotecthisbusinessagainst loss so overweighed theemployees' right to engage in collective bargaining freefrom coercion by their employer, that a lockout might bejustifiedThus, the Board held inQuaker State121NLRB at 337, that "lockouts are permissable tosafeguardagainstunusualoperationalproblemsorhazards or economic loss where there is reasonable groundfor believing that a strike was threatened or imminent."The only other exception to the general rule prohibitinglockoutsofemployeesbecauseof their exercise of"Respondents,in their brief(p 6), assert,"The uncontradictedtestimonyofMeilahn and Brown established that the hiring and use of temporaryemployeesto performbargaining unit work during the lockout was notintended toaffect the job availabilityor status of the regularlocked outemployeesNor was thehiring and use of thetemporaryemployeesmotivatedby hostility to the Unionor designed as a reprisal against theemployees for theiraffiliationwith the Union Neither did such conducthave as anobjective theunderminingof the Unionas the collectivebargaining agent forthe employeesin the separate collective bargainingunits"However, inasmuch as these asserted negationsof purpose werenever publiclyexpressed,so far as this record shows,and particularly notat the timeof the lockoutwhen their exposition would have beensignificant,the Trial Examinerconsiders that this testimony, in the natureof statements in self-interest,isof little value in determining Respondent'spurpose, which may be better judged by theevidence of their conduct, andhas given these statements no weight In particular it has been noted thatthe employeeswere neveradvised ofthese positions and could well inferfrom the noticeof lockoutthatRespondents were seeking to undermineandweaken the bargainingeffortsoftheemployeesand theirrepresentativebargaining rights under the Act served to sanction the useof the lockout in a multiemployer bargaining unit as aresponse to a "whipsaw" strike against one of itsmembers. SeeN L R B v Truck Drivers Local UnionNo 449, Teamsters (Buffalo Linen Supply Co ),353 U S.87, discussed further hereinafter.Thus, while prior to the decision inAmerican Shipanemployermight validly lock out his employees in agood-faith effort to protect property or an important legalright against a real and imminent threat of harm (usuallyderiving from some act of the union bargaining agentagainst the employer), there was no recognized legal righton the part of an employer to take the initiative and lockouthisemployees as a pressure device to force asettlement in collective bargaining favorable to theemployer InAmerican Ship,the Supreme Court held, atleast in the situation there presented, that such an"offensive" lockout was not a violation of the ActIn that case, the employer, American Ship Building,operated shipyards on the Great Lakes with "a highlyseasonal business concentrated in the winter months whenthefreezingof the Great Lakes renders shippingimpossible " (380 U S at 302.) Each of the five priorbargaining agreements between the employer and theunions representing the employees had been preceded by astrike.After extended negotiations for a new contract,duringwhichAmerican Ship Building expressed itsapprehensions that the unions would call a strike as soonas a ship entered its repair yard, "or delay negotiationsinto the winter to increase strike leverage" (380 U S at303-304), an impasse in in bargaining was reached, andthe parties separated without a date for another meeting.Union proposals to extend the prior contract for 6 monthsof indefinitely were rejected by the employer because theseproposalswouldpermitwork stoppages during theemployer's peak season Shortly thereafter, the employerlockedout its employees represented by the unionsbecause of the unresolved labor disputeNegotiationsbetween the parties resumed and approximately 2 monthslateranew contract was signed and the locked-outemployees were recalled to workIn the circumstances there presented, the SupremeCourt held that "an employer violates neither Sec 8(a)(1)nor 8(a)(3) when, after a bargaining impasse has beenreached, he temporarily shuts down his plant and lays offhis employees for the sole purpose of bringing economicpressure to bear in support of his legitimate bargainingposition " (380U S at 318.) In coming to thisconclusion, the Court stated in another place, "This is theonly issue before us, and all that we decide," specificallydisclaiming any "view whatever as to the consequenceswhichwould follow had the employer replaced hisemployeeswithpermanentreplacementsoreventemporary help." (380 U.S at 308 and fn 8.)As the Board later stated, inDarling and Company,171NLRB No. 95In essence, the Court held [inAmerican Ship]that alockout of employees to support a bargaining positionafter an impasse in negotiations had been reached wasnot violative of the Act. In so concluding, the Court setforth this as the test of a lockout's legality: thatassuming no motive to discourage union activity or toevade bargaining exists, the test is whether the lockoutis"inherently so prejudicial to union interests and sodevoid of significant economic justification that nospecific evidence of intent. is required [referring to OSHKOSH READY-MIX CO.380 U S. 300 at 311]''On the same day that it decidedAmerican Ship,theSupreme Court also issued its opinion inN L R B v.John Brown, supra,which latter decision,when readtogetherwithAmerican Ship,Respondents assert, iscontrolling in the present caseBriefly, the facts inJohn Brownwere as follows: fiveemployers engaged in the operation of several food storeshad "bargained successfully on a group basis for manyyears" with the union there involved. During bargaining in1960, however, in order to divide the employers and playone off against the others, the union called a strike againstone of the employers, Food Jet, Inc , only - referred to,for obvious reasons, as a "shipsaw strike " The other fouremployers in response thereto locked out their employeesfor the duration of the strike. However, when Food Jetthereafter during the strike reopened its operations usingsupervisors and some new temporary help, the other fouremployers also reopened their stores with new temporaryhelp, supervisors,managerial personnel, and relatives ofsuch personnelWhen a contract was reached with theunion, all of the employers released their temporary helpand restored the locked-out employees and the strikers totheir jobs.The right of Food Jet to replace its striking employees,as a defensive measure to keep its business going, wasconceded,under long-established legal principles. SeeN L R.B v. Mackay Radio & Telegraph Co,304 U.S333Also, the right of the remaining four employers(whichhadbeenbargainingwiththeunion in amultiemployerunittogether with Food Jet), to lock outtheir employees in response to the whipsaw strike againstFood Jet was not questioned Thus the Court stated, inJohn Brown,380 U S. at 281-282-The Board and the Court of Appeals agreed that thecase was to be decided in light of our decision in theso-calledBuffalo Linencase,Labor Board v. TruckDriversUnion,353 U.S 87. There we sustained theBoard's finding that, in the absence of specific proof ofunlawful motivation, the use of a lockout by membersof a multiemployer bargaining unit in response to awhipsaw strike did not violate either Sec. 8(a)(1) orSec 8(a)(3)We held that, although the lockout tendedto impair the effectiveness of the whipsaw strike, theright to strike "is not so absolute as to deny self-helpby employers when legitimate interests of employeesand employers collide . . . The ultimate problem is thebalancing of the conflicting legitimate interests." 353U S. at 96 We concluded that the Board correctlybalanced those interests in upholding the lockout, sinceitfound that the nonstruck employers resorted to thelockout to preserve the multiemployer bargaining unitfrom the disintegration threatened by the whipsawstrike"InDarling and Company,supra,the Board statedthat the doctrine ofAmericanShip requires a "carefulevaluation of all the surroundingcircumstances,"and in the circumstances present inDarling-includingthe fact thatthe parties had bargained in goodfaith, that theunion therehad threatened to strike atitsconvenienceover akey issuewhich had been the subject of a previouslengthy strike, and that thehistory of previousstrikes gave the employer there legitimate concern overthe timing ofany possiblework stoppage-the Boardheld that theemployer's lockout of employeesprior to impasseinbargaining "wasneither inherently prejudicial to union interests nor devoid of significanteconomic justification,"and thus did not violatetheActThe Boardfurther stated that it would not set forth "any hard and fast rule fordetermining whether a particular lockout is lawful,and such determinationwill have to bemade on a case-by-case basis " (fn 10 )355However, it was the Board's contention that the facts inJohn Browndiffered critically fromBuffalo LinenbecauseinJohn Brownthe nonstruck employers had displacedtheir regular employees with temporary help when theyreopened their operations, which the Board held inhibitedthe employees in the exercise of rights under the Act andthus violated Sections 8(a)(1) and (3) of the Act, even inthe absence of a specific proof of improper motivation forsuch conduct The Court disagreed, stating that while "theBoard need not inquire into employer motivation tosupport a finding of an unfair labor practice where theemployer conduct is demonstrably destructive of employeerights and is not justified by the service of significant orimportant business ends..in the setting of thiswhipsaw strike and Food Jet's continued operations, therespondent's lockout and their continued operations withthe use of temporary replacements, viewed separately oras a singleact, do not constitute such conduct " (380 U.Sat 282-283.)The Court further stated (380 U.S at 284-285,286)In the circumstances of this case, we do not see howthe continued operations of respondents and their use oftemporaryreplacementsanymore imply hostilemotivation,norhow they are inherentlymoredestructive of employee rights, than is the lockout itself.Rather, the compelling inference is that this was allpart and parcel of respondents' defensive measure topreserve the multiemployer group in the face of theshipsaw strikeSince Food Jet legitimately continuedbusiness operations, it is only reasonable to regardrespondents'actionasevincingconcern that theintegrity of the employer group was threatened unlessthey also managed to stay open for business during thelockout. ..The Court of Appeals correctly picturedthe respondents' dilemma in saying, "If . the struckemployer does choose to operate with replacements andthe other employers cannot replace after lockout, theeconomic advantage passes to the struck member, thenon-struckmembers are deterred in exercising thedefensive lockout, and thewhipsaw strike .enjoysan almost inescapable prospect of success " 319 F.2d,at I I Clearly respondents' continued operations withtheuseof temporary replacements following thelockout was wholly consistent with a legitimate businesspurpose.... It is no doubt true that the collective strength of thestores to resist [the whipsaw] strike is maintained, andeven increased,when all stores stay open withtemporaryreplacements.Thepressuresontheemployees are necessarily greater when none of theunion employees is working and the stores remain open.But these pressures are no more than the result of theLocal's inability to make effective use of the whipsawtactic.Moreover, these effects are no different fromthose that result from the legitimate use of anyeconomicweaponbyanemployer.Continuedoperations with the use of temporary replacements mayresult in the failure of the whipsaw strike, but this doesnotmean that the employers' conduct is demonstrablyso destructive of employee rights and so devoid ofsignificant service to any legitimate business end that itcannot be tolerated consistently with the Act. Certainlythen, in the absence of evidentiary findings of hostilemotive, there is no support for the conclusion thatrespondents violated Sec 8(a)(1). 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn holding that respondents' conduct inJohn Brownalso did not violate Section 8(a)(3) of the Act, the Courtsimilarly stated, in part (380 U S at 287, 288-289)We recognize that, analogous to the determination ofunfair practices under Sec 8(a)(1), when an employerpractice is inherently destructive of employee rights andisnot justified by the service of important businessends, no specific evidence of intent to discourage unionmembership is necessary to establish a violation ofSec 8(a)(3)We agree with the Court of Appeals thatrespondents'conducthereclearlyfitsinto[that]category,whereactualsubjectiveintentisdeterminative, and where the Board must find fromevidence independent of the mere conduct involved thatthe conduct was primarily motivated by an antiunionanimus.While the use of temporary nonunion personnelinpreference to the locked-out union members isdiscriminatory, we think that any resulting tendency todiscourage union membership is comparatively remote,and that this use of temporary personnel constitutes ameasure reasonably adapted to the effectuation of alegitimate business end. Here discontent on the part ofthe Local's membership in all likelihood is attributablelargely to the fact that the membership was locked outas the result of the Local's whipsaw strategem But thelockout itself is concededly within the rule ofBuffaloLinenWe think that the added dissatisfaction andresultant pressure on membership attributable to thefact that the nonstruck employers remain in businesswithtemporaryreplacementsiscomparativelyinsubstantial.Not only was the prospect ofdiscouragement of membership comparatively remote,but the respondents' attempt to remain open forbusiness with the help of temporary replacements was ameasure reasonable adapted to the achievement of aelgitimateend- preserving the integrity of themultiemployer bargaining unit.When the resulting harm to employee rights is thuscomparatively slight, and a substantial and legitimatebusiness end is served, the employers' conduct is primafacie lawfulUnder these circumstances the finding ofan unfair labor practice under Sec 8(a)(3) requires ashowing of improper subjective intent.TheSupremeCourthadoccasion thereafter, inN L R B v Great Dane Trailers, Inc ,388 U.S 26, toreexamine the doctrines laid down inAmerican ShipandJohn Brown,though in a situation not involving a lockoutAfter reviewingAmerican Ship, John Brown,and its priordecision inErie Resistor Corp. vN L R.B,373 U S 221,the Court stated (388 U.S. at 34).From this review of our recent decisions, severalprinciplesofcontrolling importance here can bedistilled.First, if it can reasonable be concluded thatthe employer's discriminatory conduct was "inherentlydestructive" of important employee rights, no proof ofan anti-union motivation is needed and the Board canfindan unfair labor practice even if the employerintroduces evidence that the conduct was motivated bybusiness considerations. Second, if the adverse effect ofthediscriminatoryconducton employee rights is"comparatively slight," an antiunion motivation mustbe proved to sustain the chargeifthe employer hascome forwardwithevidenceof legitimateandsubstantial business justifications for the conduct Thus,in either situation,once it has been proved that theemployer engaged in discriminatory conduct whichcould have adversely affected employee rights toxomeextent,the burden is upon the employer to establishthat he was motivated by legitimate objectives sinceproof of motivation is most accessible to himSee alsoN L R B v. Fleetwood Trailor Co,Inc ,339U.S. 3752.ConclusionsAt the outset, it is perfectly clear, from the facts in thismatter, that the Respondents in this case, unlike theemployers inJohn Brown,didnot constitute a truemultiemployer bargaining unit In fact, the allegations ofthe complaint admitted by Respondents concede as muchAt most, Cook & Brown and Oshkosh RM were engagedin joint bargaining with the Union, with the Waupuncontract to be negotiated after the others were settledHowever, such joint bargaining would not affect theseparate units or the rights which the parties may derivefrom such units See, i.e.,PacificCoast ShipbuildersAssociation,157 NLRB 384, 386-387. It may be that eachof the Respondents, nevertheless, had a sufficientimmediate self-interest in the bargaining relationship ofeach of the others with the Union, that each might bejustified in taking some supportive action in aid of theother's bargaining, seeNewspaper Drivers & Handlers'Local No 372 [Detoit Newspaper Publishers Association]vN L R B,404 F 2d 1159 (C A. 6); cfDavid FriedlandPainting Co , Inc ,158NLRB 571, enfd 377 F 2d 983(C A. 3), but it is not necessary to pass upon that here.The record and the cases just cited indicate that each ofthe Respondents had sufficient immediate interest in thebargaining to take appropriate and legitimate action in aidof the bargaining which was being conducted, in their owninterest 11The issue is whether the action taken, theemployment and use of replacements to do the work ofemployees who had been locked out of their normalemployment, constituted such appropriate and legitimateconduct,orcontravened the rights of employees inviolation of the Act.It is further quite evident,from the analysis of the casescited in subparagraph 1, above, contrary to the positionsof the General Counsel and the Respondents, that thelegalityof the Respondents' actions in this matter (ortheir illegality) cannot be determined simply as a matterof law,per se,wholly apart from the context in whichsuch conduct occurred. Cf.Darling and Company, supraThus, the Supreme Court and the Board have made itabundantly plain that "once it has been proved that theemployer engaged in discriminatory conduct which .affected' employee rights tosomeextent,"- clearly thesituation in the pending matter - the burden shifts to theRespondents to justify its conduct. SeeGreatDaneTrailers, supraat34, see alsoDarling and Company,supra.This manifestly requires that the Board weigh theconflicting interests of the employees and the Respondentsshown by the evidence. SeeJohn Brown, supra, GreatDane Trailers, supra, Fleetwood Trailers, supra.""There is no persuasive evidence to support the Union'scontentionraised by the Union in its brief that the purpose of Respondents was tocompel the Union to consent to a multiemployer unit SeeNewspaperDrivers, Local 372 v N L R B, supra.fn 2"Although the Court, in the course of disagreeing with the Board'sconclusions inAmericanShip, also indicated some disapproval of theBoard's balancing of interests there(see 380 U S at 317),inJohn Brown,decided the same day, theduty of theBoard to accomodate these interests, OSHKOSH READY-MIX CO.357It is further evidentfrom the fact that the Court inAmerican Ship(with full knowledge of its contemporarydecision inJohn Brown)specifically reserved decision "asto the consequences which would follow had the employer[American Ship Building] replaced his employeeswithtemporary help"(380 U S at 308,fn 8), that theCourt did not considerJohn Browndiapositive of the issueas a matter of law, apart from a consideration of theimpact of such action upon the employees' rights and ofthe importance of Respondents' justification for itsconduct.We turn then to a consideration of these mattersaThe effectof Respondents'conduct on theemployees'rightsThe Trial Examiner had occasion recently, in a decisionadopted by the Board inThe Ruberoid Company,167NLRB No 144, to consider a very closely relatedproblem. It was there stated, in part.. it would appear, underAmerican Ship,the questionto be resolved is whether, in the absence of any otherevidence of illegal motivation, the "actions takenserve legitimate business interests in some significantfashion, even though the act committed may tend todiscourageunionmembership " (380 U S. at 311.)While the Supreme Court has made clear inAmerican Ship,at pp. 317-318, quoting fromN L R BvInsurance Agents'InternationalUnion,361U S.447, that the Board is not warranted in becominginvolved in "the substantive aspect of the bargainingprocess" by "functioning as an arbiter of the sort ofeconomic weapons the parties may use in seekingacceptance of their bargaining demands," it is alsoclear that not all economic weapons seriously affectingemployee rights may be employed with impunity merelybecause employed in aid of the employer's bargainingposition SeeN L R B v Erie Resistor Corp,373 U S221'Itmay well be argued that an employer who haslocked out his employees in aid of a bargaining positiondoes not at the same time retain a significant orlegitimate interest in remaining in operation throughthe employment of replacements for employees thusdeprived of work or by the diversion of their work tootherfacilitiesinshuttingdown in aid of hisbargaining position the employer exercises his option toaccelerate an anticipated work stoppage to a time morefavorabletohimselfand less favorable to theemployees, and the employees may not complain that"the work stoppage which would been the object of thestrikehas in fact occurred." (380 U S at 310 )However, the exercise of the option to shut downproduction, or cease services, in good-faith anticipationofoffensiveactionby the employees, or theirrepresentative, would seem hardly compatible with theconcurrent exercise of an alleged good-faith option notto close at all, but to continue in operation underanother guise The two actions are antitheticalThis may be pointed up by a comparison with thesituationwhichobtainswhenanemployerusessubject to review by the courts, was several times restated (380 U S at282, 287-288, 290-292 ) Further, in the most recent case ofN LR B vFleetwood Trailers,supra, the Court stated (389 U S at 378), citingGreatDane,supra,andErieResistor.supra,that"tiltistheprimaryresponsibility of the Board and not of the courts `to strike the properbalance between the asserted business justifications and the invasion ofemployee rights in light of the Act and its policy' "replacements, or other legitimate means, to continue inoperation after a strike by his employees In such casethe employer's efforts to remain in operation are not,as such, necessarily destructive of the employees' rightsto free collective bargaining or the benefits of collectiveaction, or to the union's capacity to responsibly andmeaningfully represent the employees. In a strikeagainst an employer, the employees, usually throughtheir representative, constitute the protagonist in thedispute, and to the extent their rights may be destroyed,this is but a foreseeable consequence of their ownactionsBecause the employer's action is thus defensive,in response to the employees' own concerted activity, itcannot be said, in the usual case, to be designednecessarily to destroy the exercise of the employees,rights or the capacity of the union to represent them.'"'Indeed it has been suggestedby thoughtfulwriters onthe problemthat inAmerican ShipandInsurance Agents,theSupreme Courtadopted along held academicview that theBoard shouldnot attempt todetermine what economic tactics shouldbe used bythe negotiators aslong as the parties are engaged ina good-faith effort toreach anagreement See, e g , Schatzki,The Employer'sUnilateralAct.supra [44Texas L Rev 470], 485, Oberer,Lockouts and the Law,supra[51Cornell L Q ], 193, note,The Supreme Court,1964Term,79 HarvardL R 56, 195 Compare,however,N L R BvBenne Katz, d/b/aWilliamsburg Steel ProductsCo,369US 736,andErieResistor,supra,both distinguishingInsuranceAgents,inwhich theBoard'sdecisions in protection of employee rights underthe Act wereaffirmed,even in the absence of evidence of subjectivebad faith oranimus on thepart of the employer"For an instanceinwhich theBoard and the SupremeCourt held thatoperationof the employer'sbusiness,or at least an integralpart of itsoperation,during a strike was designedtodestroythe exercise ofemployees' rights, and thus violatedthe Act, seeErieResistor,supraTheCourt'sdecisioninJohnBrownisclearlyconsistent with the analysis set forth Thus the employers'action inJohn Brownin hiring temporary replacementsfor locked-out employees and using supervisory personneltocontinue in operation was essentiallya responsiveactiondesigned to counter the thrust of the Union, whichtheCourt put on the same plane as the clearly validaction of the struck employer in replacing his strikingemployees and the right of the employers to initially lockout their employeesin defenseagainstthe whipsaw strike"The Court further indicated at several points in itsdecision inJohn Brownthat such harm as the employeesmight incur as a result of their replacement by temporaryemployees was but a foreseeable consequence of their ownaction,which the employees had within their own powerto control by ceasing their strike against Food Jet.15Therefore, as noted above, where "the employer's actionisthus defensive, in response to the employees' ownconcerted activity, it cannot be said . .to be designednecessarily to destroy the exercise of the employees' rightsor the capacity of the union to represent them " SeeRuberoid, supra"The ourt,interalia,referred to "Respondents'continued operations"and "their useof temporaryreplacements" as a "defensive measure topreservethe multiemployer group in theface of thewhipsaw strike," whichthe Courtconsidered not "inherently more destructiveof employeerights,than the lockout itself" (380 U S at 284 )"Thus the Courtstated(380 U S at 286), "The pressureson employeesare necessarily greater when none of the union employees is working andthe stores remain openBut these pressures are no more thanthe result oftheLocal's inabilitytomake effective use ofthewhipsaw tactic "(Emphasis supplied)At anotherplace,theCourt noted that suchdiscontenton the part of the union'smembership as occurred "isattributable largely to thefact thatthemembership was locked out as aresult of theLocal's whipsawstrategem" (380 U S at 288),and noted thathaving created the situationthey werein, the employees,by their "control 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, where the employer, as here, locks out hisemployees with the purpose of forcing them to accede tohis terms and at the same time is able to demonstrate, bycontinuedoperationthroughotheremployees,thatresistance to the employer's terms, whatever they mightbe,isunlikelyofsuccess,ifnothopeless,andreemployment can be obtained only by concession to theemployer's terms, the necessary, if not the almostinevitable, tendency of the employer's conduct would becapitulationThus if the employer not only may decide ifand when his employees shall be deprived of work, but atthe same time replace those employees and continue inoperation, making capitulation rather than bargaining theoption presented, such action might well be said to havethe tendency— which the Court found lacking inAmericanShip,to"necessarilydestroy theunions'capacity foreffectiveandresponsiblerepresentationandbe"demonstrably so destructive of collective bargaining"(380 U.S. at 309) as to carry its own indicia of illegalmotivation in violation of the Act. Indeed, the employer'scapacity for achieving this result might well be limitedonly by the available labor market.It is suggested in the present case, however, that theRespondents were unable to inflict such harm on theUnion, were themselves forced to rescind their lockout,and that the Union, notwithstanding the lockout, retainedsufficientstrength to immediately strike two of theRespondents,OshkoshRM and Cook & BrownHowever, it is manifest that the purpose of Respondents'conduct was to force a capitulation to Respondents' termsby depriving the employees of their livelihood for anindefinite period, thus penalizing them for their resistanceto those terms, and tending to weaken and divide theirbargaining power It seems evident that this is preciselywhat occurred at Waupun, even though the Union has notthere agreed to a contract. Even at Oshkosh RM andCook & Brown, it may be noted that the natural tendencyofRespondents' conduct resulted in attrition of Unionstrength through members leaving permanently for otherwork Thus, almost one-half of the regular complement atOshkosh RM (three out of eight) failed to return at theend of the lockout, rather clearly indicating the effect thatmay be expected in such situations, particularly where, asseems to have been the case at Oshkosh RM andWaupun,no long-establishedbackgroundofstablebargaining relationships have been established. 1IIn any event, assuming that the Respondents here wereattempting to secure their aims in collective bargaining bydiscrimination in employment inflicting amaximumof union policy, could end the dispute and terminate the lockout at anytime" by conceding to the employers and returning to work (380 U S at289 )"The Respondents seem to suggest that the Union may recoup itsstrength through the operation of union-shop clauses in future bargainingagreementsHowever, in terms of the actualities of collective bargaining,thismay be open to serious questionWhere, as here, the employer'stactics are purposely designed to create attrition in the strength of unionsupport, and thus its capacity to effectively represent the employees, and,at the same time,to create in the employees a lack of confidence in theunion's capability to represent them successfully,the natural tendency ofsuch conduct will be destructive of the Union's representative capacityUnder these circumstances, assuming that the employer has the power tocarry out his purposes,the union's ability to bargain for an effective unionshop, itself,may erode These matters do not occur in a vacuum, bothemployees and the employer are sensitive to shifts in union bargainingpower not only is the union'sbargaining strength dependent ultimatelyupon the employees'confidence in that strength,but also the employer'swillingness tomake meaningful concessions,inthe last analysis, issubstantially affected by his appraisal of employee support for the unionamount of economic injury upon the employees, whichseems beyond question,the determination of whether theseactions violated the Act does not depend on whetherRespondentswere successfulSpecificproof of thesuccessful effect of the Respondents' discrimination is notrequired"It is common experience that the desire ofemployees"with respect to unionization or collectiveactivity"is raised or lowered by the advantages," ordisadvantages,"thought to be attained by such action."And theBoard may reasonably infer such effect from thediscrimination.SeeTheRadioOfficers'Union vNLRB,347US17,51b Respondents' purpose in replacing its employeesItseemsmanifest to the Trial Examiner that thecritical inquiry in this matter, the pivot upon which thedecisionmust inevitably turn, concernsRespondents'justification for the conduct which is the subject of attackhereThere can be little question that the necessarytendency of Respondents' conduct was to coerce theemployees in their exercise of their right under Section 7of the Act to bargain collectively through their selectedrepresentatives and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid orprotectionHowever, it is clear from the teaching of thecases considered above (see subparagraph1,supra),thatwhere, as here, such conduct occurs in a context whichrevealsno other specific evidence of hostility to theUnion, it becomes necessary to consider the employer'sasserted reasons for his conduct which may effectivelycounteract the normal inference of invidious hostilityinherent in the conduct itself As in any other case, whereit is shown that the employer has inflicted deliberate harmon the employees for their exercise of rights under theAct, in the absence of proof of sufficient justification forsuch conduct, a violation of the Act is made out. As theSupreme Court advised inN L R B v. Great DaneTrailers, supra(388U.S at 34), where it is shown thatemployee rights have been invaded by employer conducteventhoughtheinvasionmayhavebeen"comparatively slight"- it becomes incumbent upon theemployer to "come forward with evidence of legitimateand substantial business justifications for the conduct."Thus also the Court, inJohn Brown,in rejecting animplicationof"hostilemotivation" in the use oftemporary replacements for the lock-out employees there,noted "the compelling inference .that this was all partand parcel of respondents'defensive measure to preservethemultiemployer group in the face of thewhipsawstrike"(380 U.S at 284, emphasis supplied), which, atanother place, the Court referred to as "a measurereasonably adapted to the achievement of a legitimate end- preserving the integrity of the multiemployerbargaining unit," and concluded that such conduct wouldbe "prima facie lawful" "[w]hen the resulting harm toemployee rights is thus comparatively slight, and asubstantial and legitimate business end is served . .(380 U S at 289.)Similarly, in bothAmerican Ship, supra,and inDarling and Company, supra,the Court and the Board,respectively, took particular note of, and largely reliedupon, the fact that there was a substantial basis for theemployer's conduct in each case in reaction to conduct ofthe union involved, which gave the employer reasonableapprehension that the union would take hostile actionagainst the employer's substantial economic interestsIn the instant case, as we have noted, there is no OSHKOSH READY-MIX CO.substantial evidence of any affirmative or overt act on thepart of the Union which impelled Respondents' conductMoreover, Respondents assert no special situation, beyondtheir normal business operations, in justification of their-conductThus, although all three Respondents couldapparently expect a substantial increase in their ready-mixbusiness in the months ahead, there is no indication thattheir situation differed in any way from that in previousyears in which the parties were apparently able to resolvetheir problems in collective bargaining without a workstoppage, either by way of lockout or strike Nor on thebasis of this record can it be found that the Respondentsfaced any serious or unusual competitive threat from otherfirms in the ready-mix business, either in 1968 or in anyprevious year.-In the case of the other operations of Cook & Brown,itisnot apparent that Respondent would have beensubstantiallymore inconvenienced by a strike in thefuture,ifthathad occurred, than it was when itvoluntarilycreatedawork stoppage of its regularemployees by locking them out In fact, Respondents'business problems here advanced in justification of theirconduct in this matter do not appear to differ materiallyfrom those common to specialty contractors in theconstruction industry generally and to other employerswho are busier at some seasons of the year and likewisehave contractual commitments to meet.Respondents further argue, in effect, that they werejustified in their actions by the fact that their contractshad expired and the Union was free to strike. This,however, is not an unusual occurrence in collectivebargaining, not heretofore thought, standing alone, tojustify discrimination against employees because they, ortheir representative, were resisting the employer's contractposition.Moreover, even if the doctrine ofAmerican Shipmay permit the employer, as a matter of law, to lock outhisemployees at the termination of the bargainingagreement, without any other justification (reminiscent ofthe labor cry of "no contract, no work," not so frequentlyheard today as in other years when negotiations in thecoal industry were more turbulent), a matter which it isunnecessary to pass upon here, the analysis which we havemade hereinabove would require some more substantialjustification for that additional, significant discriminationagainst such employees inherent in giving their work toothers, after shutting them out from employment.Respondents however contend, in effect, that the Boardiswithout authority to pass upon the sufficiency of thebusinessreasonsadvanced to justify their conduct,asserting that "the Board does not possess the generalauthority to act as an arbiter of the economic weaponsavailable to the parties in collective bargaining," citingAmerican ShipandJohn Brown, supraHowever, whiletheCourt, inJohn Brown,held that the employers'defensive action there could not be invalidated by theBoard, the Court also confirmed the authority of theBoard to weigh and consider the relevant factors indetermining the legality of the conduct in question SeealsoN L.R.B v. Great Dane Trailers, supra; N.L R B v.Fleetwood Trailers, supraMoreover, as has been previously noted, the decisionsof the Supreme Court also make clear that not alleconomic injuries which may be inflicted upon employeesinaid of an employer's bargaining position, or for thepurpose of assisting the employer to maintain his businessoperation, are necessarily legitimate "economic weapons"because used in a collective-bargaining dispute. Thus, theCourt, inN L R B v Erie Resistor Corp , supra,affirmedthe holding of the Board that the employer there could359not, even in the absence of other proof of hostility to theunion, adversely affect the seniority rights of employeeson strike over the terms of a collective-bargainingcontract,even though the employer claimed that suchactionwas necessary to the continued operation of itsbusinessduringtheworkstoppage"Seealso,ChristiansenandSvanoe,Motive and Intent in theCommissionof Unfair LaborPracticesThe SupremeCourt and the Fictive Formality,77Yale L.J 1269,1299-003.SummaryWe are not here concerned with the balancing ofbargaining power which the Supreme Court inAmericanShipandJohn Browninstructed the Board to eschewWeare confronted with conduct tending necessarily to coerceemployees in the exercise of their rights under the Act, todiscourage membership in and activities on behalf of theUnion,and to prevent free collective bargaining inaccordancewiththepurposesof the Act.Whereemployees are so injured in the exercise of their rightsguaranteed by the Act, such conduct "carrie[s] its ownindicia of [illegal] intent and . .isbarred by the Actunless saved from illegality by an overriding businesspurpose justifying the invasion of union rights." SeeErieResistor, supra,373U.S. at 231. However, no suchoverriding purpose justifying Respondents' conduct hashere been shown.In summary, therefore, it is found, on the basis of theabove and the record as a whole, that Respondents, andeach of them, by employing and using replacements toperform the work of employees whom Respondents hadlocked out, in the circumstances of this case, seriouslyinterfered with, restrained, and coerced their employees inthe exercise of rights under the Act, and discouragedmembership in labor organizations by discriminationagainst those employees in repect to their hire or tenure ofemployment, without significant, substantial, legitimatejustification, in violation of Section 8(a)(1) and (3) of theAct.CONCLUSIONS OF LAW1The Respondents,and each of them,are engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act2.TheUnionisa labor organization within themeaning of Section 2(5) of the Act.3.TheRespondents,and each of them, have engaged inand are engaging in unfair labor practices in violation ofSections 8(a)(1) and(3) of the Act,which unfair laborpractices affect commerce within the meaning of Section2(6) and (7) of the ActTHE REMEDYIt having been found that the Respondents, and each ofthem, engaged in unfair labor practices in violation ofSection 8(a)(1) and (3) of the Act, it will be recommendedthat the Respondents, and each of them, cease and desisttherefrom and take certain affirmative action designed toeffectuate the purposes of the Act.Although it is conceded by the General Counsel, and itisherein found, that the lockout of employees in thismatter was valid at its inception, it is further clear and it"it appears fromtheCourt'sdecision,indeed,that the employer'sactions there were undertaken"under intense competitionand subject toinsistent demands from its customers to maintaindeliveries" (373U S at 222-223 1 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDisfound that the Respondents by employing temporaryreplacementsconverted this situation into an illegaldiscrimination against the employees in regard to theirhire and tenure which should be remedied by restoring theemployees to the status which they would have enjoyedbut for these illegal acts Since it appears that all of theemployeesoriginallylockedoutwereofferedreinstatement on or about July 17, it will be recommendedthattheRespondents,andemployingtemporaryreplacements converted this situation into an illegaldiscrimination against the employees in regard to theirhire and tenure which should be remedied by restoring theemployees to the status which which they would haveenjoyed but for these illegal acts Since it appears that allof the employees originally locked out were offeredreinstatement on or about July 17, it will be recommendedthat the each of them, shall, to the extent not previouslydone, restore the employees locked out on or about May2, 1968, to their seniority and other rights and privileges,and make them whole for any loss of earnings or otherRespondents, and each of them, shall, to the extent notpreviously done, restore the employees locked out on orabout May 2, 1968, to their seniority and other rights andprivileges,and make them whole for any loss benefitswhich theymay have suffered by reason of thediscrimination against them from on or about May 2,1968, to on or about July 17, 1968, less interim earnings,and in a manner consistent with Board policy set out inF W Woolworth Company,90 NLRB 289, andCrossettLumber Company,8NLRB 440, to which shall be addedinterest at the rate of 6 percent per annum as prescribedIsisPlumbing & Heating Co.,138 NLRB 716RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, and upon the entire record in this case,it is recommended that Respondents, Inland Trucking CoandWesleyMeilahnCo-Partnersd/b/aOshkoshReady-Mix Co, Oshkosh, Wisconsin, Cook & BrownLime Co., Oshkosh, Wisconsin, and Inland Trucking CoandWesleyMeilahnCo-Partnersd/b/aWaupunReady-Mix, Waupun, Wisconsin, and each of them, theirofficers, partners, agents, successors, and assigns, shall:ICease and desist from:(a)Discouragingmembership in General Teamsters,Warehouse and Dairy Employees, Local Union No. 126,affiliatedwiththeInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,oranyotherlabororganizationbydiscrimination in respect to the hire or tenure of theiremployees(b) In any like or related manner interfering with,restraining, or coercing their employees in the exercise oftheirrighttoself-organizations,toformlabororganizations, to join or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act, or torefrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act2Take the following affirmative action which it isfound will effectuate the purposes of the Act.(a)Reinstate and make whole all employees locked outby the Respondents, and each of them, for the periodfrom May 2, 1968, to July 17, 1968, for any loss of pay,benefits, or privileges they may have suffered by reason ofthe discrimination against them, in the manner set forth inthe section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(c) Post at each of their plants involved herein copies ofthe attached notice marked "Appendix,"' 8 each of whichshall be signed by an officer or partner of the Respondentoperating the plant in which said notice is posted. Copiesof said notice, on forms provided by the RegionalDirector forRegion 30, after being duly signed byRespondents' representative, shall be posted by themimmediately upon receipt thereof, and be maintained bythem for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondents to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 30, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.""In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,thewords"aDecree of the UnitedStates Court ofAppealsEnforcing an Order"shallbe substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director, inwriting,within10days from the date of this Order, what stepsRespondents have taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that-Under the terms of the labor laws of the United StatesGovernment, you have the right to -Organize yourselves, or form, join, or help unionsBargainforworkingconditionsthrougharepresentative freely chosen by a majority of the eligibleworkers in our operations,withoutinterference,coercion, and restraint from the companyAct together for the purposes of bargaining forworking conditions or for other mutual aid orprotection of your working conditions.Refuse to do any or all of these things, except aslimited by lawWE WILL NOT interfere with your right to do thesethings, or engage in such activities which have beenguaranteed to you by law.WE WILL NOT shut you out from employment, ordeprive you of work in any way and give your work toothers because you have joined or helped TeamstersLocal 126, or any otherunion, orhave done any of thethings or have engaged in any activities which the lawstates you have the right to do, as set forth above. OSHKOSH READY-MIX CO.361WE WILL make whole all of the employees whom welocked out on or after May 2, 1968, for any loss of pay,benefits, or privileges they may have suffered by reasonof the lockout, with interest, in accordance with thedecision of the National Labor Relations Board, or itsTrial Examiner.INLAND TRUCKING COThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Second Floor,Commerce Building, 744 Fourth Street,Milwaukee,DatedByWisconsin53203,Telephone414-272-8600,Extension(Employer)(Representative)(Title)3861